Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-12-00858-CV

                                        Raymond GONZALES,
                                             Appellant

                                           v.
                                   DONALDSON VILLA
                              DONALDSON VILLA APARTMENTS,
                                        Appellee

                      From the County Court at Law No. 3, Bexar County, Texas
                                      Trial Court No. 381824
                           Honorable David J. Rodriguez, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: December 4, 2013

DISMISSED FOR WANT OF PROSECUTION

           On July 31, 2013, we dismissed this appeal for want of prosecution because appellant failed

to timely file his brief or respond to our show cause order. On August 12, 2013, appellant filed a

motion for rehearing, stating that he had been in jail during the relevant time period. After

requesting a response from appellee, we granted appellant’s motion for rehearing and withdrew

our prior opinion and judgment. We reinstated the appeal on the docket of the court and ordered

appellant to file his brief on or before October 16, 2013. When appellant failed to file his brief, we

ordered appellant to file, on or before November 7, 2013, his appellant’s brief and a written
                                                                                       04-12-00858-CV


response reasonably explaining (1) his failure to timely file the brief and (2) why appellee was not

significantly injured by his failure to timely file a brief. We warned that if appellant failed to file

a brief and the written response by the date ordered, we would dismiss the appeal for want of

prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c) (allowing involuntary

dismissal if appellant has failed to comply with a court order). Appellant has failed to respond to

our order. We therefore dismiss this appeal for want of prosecution.



                                                   PER CURIAM




                                                 -2-